--------------------------------------------------------------------------------

Exhibit 10.2

[FORM OF] REGISTRATION RIGHTS AGREEMENT

          This Registration Rights Agreement (the “Agreement”) is made and
entered into as of the __ day of May, 2007 (the “Effective Date”) between Aegis
Industries, Inc., a Nevada corporation (the “Company”), and Thomas Keenan
Ventures, LLC, a Delaware limited liability company (the “Investor”).

RECITALS:

          A.           The Investor has acquired shares of the Company’s common
stock, par value $0.001 per share, pursuant to a certain Agreement and Plan of
Merger, dated as of the date hereof (the “Merger Agreement”) between the
Company, Aegis Merger Corp., a wholly-owned subsidiary of the Company, Z5
Technologies LLC, a Delaware limited liability company (“Z5”), and the Investor.

          B.           This Agreement is a condition to the obligation of the
Investor and Z5 to consummate the transactions contemplated by the Merger
Agreement.

          C.           The Company and the Investor desire to set forth the
registration rights and certain transfer restrictions to be granted by the
Company to the Investor.

          NOW, THEREFORE, in consideration of the mutual promises,
representations, warranties, covenants, and conditions set forth herein and in
the Merger Agreement, the parties mutually agree as follows:

AGREEMENT:

          1.           Certain Definitions: As used in this Agreement, the
following terms have the following respective meanings: “Affiliate” shall have
the meaning provided for in the Securities Act.

          “Blackout Period” means, only during such period that any Holder is an
Affiliate of the Company, with respect to a registration, a period not in excess
of sixty (60) calendar days in any calendar year during which the Company, in
the good faith judgment of its Board of Directors, determines (because of the
existence of, or in anticipation of, any acquisition, financing activity or
other transaction involving the Company, or the unavailability for reasons
beyond the Company’s control of any required financial statements, disclosure of
information which is in its best interest not to publicly disclose, or any other
event or condition of similar significance to the Company) that the registration
and distribution of the Registrable Securities to be covered by such
registration statement, if any, would be seriously detrimental to the Company
and its stockholders.

           “Commission” means the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

--------------------------------------------------------------------------------

          “Common Stock” means the common stock, par value $0.001 per share, of
the Company and any and all shares of capital stock or other equity securities
of: (i) the Company which are added to or exchanged or substituted for the
Common Stock by reason of the declaration of any stock dividend or stock split,
the issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if after such merger, consolidation, reorganization or
sale, the Company or the stockholders of the Company own equity securities
having in the aggregate more than 50% of the total voting power of such other
corporation.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder.

           “Holder” means the Investor or any of the Investor’s respective
successors and Permitted Assigns who acquire rights in accordance with this
Agreement with respect to the Registrable Securities directly or indirectly from
such Investor, including from any Permitted Assignee.

          The terms “register”, “registered” and “registration” refers to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

          “Registrable Securities” means shares of Common Stock issued to the
Investor pursuant to the Merger Agreement, excluding: (i) any Registrable
Securities that have been publicly sold or may be sold immediately without
registration under the Securities Act either pursuant to Rule 144 of the
Securities Act or otherwise; (ii) any Registrable Securities sold by a person in
a transaction pursuant to a registration statement filed under the Securities
Act; or (iii) any Registrable Securities which are at the time subject to an
effective registration statement under the Securities Act.

          “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same are in effect at the
time.

          2.           Term. This Agreement shall commence upon the Effective
Date are remain in full force and effect for a period of two (2) years from the
Effective Date and thereafter through the end of the Effectiveness Period (the
“Term”).

          3.           Registration. The Company agrees that

                         (a)           it will file a registration statement
covering the resale of the Registrable Securities on the date that is the
earlier of: (a) six months after the date that the registration statement
related to the resale of the shares of common stock underlying all of the
securities that have been or will be sold in connection with the Private
Financing (as such term is defined in the Merger Agreement) has been declared
effective by the Commission, or (b) the first anniversary of the Effective Date
(the “Filing Deadline”); and

                         (b)           it will use its commercially reasonable
efforts, and will cooperate fully with the Commission, to cause such
registration statement to be declared effective by the Commission

2

--------------------------------------------------------------------------------

within sixty (60) days after the Filing Deadline (the “Registration Deadline”),
provided, however, that the Company is not obligated to effect any such
registration, qualification or compliance pursuant to this Section 3, or keep
such registration effective pursuant to Section 4: (i) in any particular
jurisdiction in which the Company would be required to qualify to do business as
a foreign corporation or as a dealer in securities under the securities or “blue
sky” laws of such jurisdiction or to execute a general consent to service of
process in effecting such registration, qualification or compliance, in each
case where it has not already done so; or (ii) during any Blackout Period.

          4.           Registration Procedures.

                         (a)      in the case of the registration, qualification
or compliance effected by the Company pursuant to Section 3 hereof, the Company
will keep each Holder reasonably advised in writing as to the initiation of each
registration, qualification and compliance and as to the completion thereof.
With respect to any registration statement filed pursuant to Section 3, the
Company shall:

                                        (i)      prepare and file with the
Commission with respect to such Registrable Securities, a registration statement
on any form which (a) the Company then qualifies for, (b) counsel for the
Company deems appropriate, and (c) is available for the resale of the
Registrable Securities in accordance with the intended method(s) of distribution
thereof; provided that no later than five (5) business days before filing with
the Commission a registration statement or prospectus or any amendments or
supplements thereto, including documents incorporated by reference after the
initial filing of any registration statement, the Company must (a) furnish to
the underwriters, if any, and to Investor’s counsel (“Investor’s Counsel”)
copies of all such documents proposed to be filed (excluding any exhibits other
than applicable underwriting documents), in substantially the form proposed to
be filed, which documents are subject to the review of the underwriters and such
counsel, and (b) notify each Holder of Registrable Securities covered by such
registration statement of any stop order issued or threatened by the Commission
and take all reasonable actions required to prevent the entry of such stop order
or to remove it if entered;

                                        (ii)      cause such registration
statement to become effective prior to the Registration Deadline and remain
effective at least for a period ending with the first to occur of (i) the sale
of all Registrable Securities covered by the registration statement, or (ii) the
availability under Rule 144 for the Holders to immediately freely resell without
restriction all Registrable Securities covered by the registration statement
(the “Effectiveness Period”);

                                        (iii)      if a registration statement
is subject to review by the Commission, promptly respond to all comments and
diligently pursue resolution of any comments to the satisfaction of the
Commission;

                                        (iv)      prepare and file with the
Commission such amendments and supplements to such registration statement and
the prospectus used in connection therewith as may be necessary to keep such
registration statement effective during the Effectiveness Period and comply with
the provisions of the Securities Act with respect to the disposition of all

3

--------------------------------------------------------------------------------

securities covered by such registration statement during such period in
accordance with the intended method(s) of disposition by the sellers thereof set
forth in such registration statement;

                                        (v)      furnish, without charge, to the
Holder one (1) signed copy of such registration statement (excluding any
exhibits thereto other than applicable underwriting documents), each amendment
and supplement thereto (including one (1) conformed copy to each Holder and one
(1) signed copy to each managing underwriter and in each case including all
exhibits thereto), and such number of copies of the prospectus included in such
registration statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 under the Securities Act) as such Holders may
request, in conformity with the requirements of the Securities Act, and such
other documents as such Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;

                                        (vi)      register or qualify such
Registrable Securities under such other applicable securities or blue sky laws
of such jurisdictions as any Holder, and underwriter, if any, of Registrable
Securities covered by such registration statement as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable registration statement is deemed effective by the Commission) and
do any and all other acts and things which may be reasonably necessary or
advisable to enable such Holder and each underwriter, if any; provided that the
Company is not required to (a) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 4(a)(vi), (b) register as a securities dealer, or (c) subject itself to
taxation in any such jurisdiction;

                                        (vii)      immediately notify each
Holder in writing of any event which causes the prospectus included in such
registration statement to contain an untrue statement of a material fact or omit
any material fact required to be stated therein or necessary to make the
statements therein not misleading and promptly prepare and furnish to such
Holder a supplement or amendment to such prospectus (or prepare and file
appropriate reports under the Exchange Act) so that, as thereafter delivered to
the Investor, such prospectus does not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, unless suspension of
the use of such prospectus otherwise is authorized herein or in the event of a
Blackout Period, in which case no supplement or amendment need be furnished (or
Exchange Act filing made) until the termination of such suspension or Blackout
Period; and

                                        (viii)      comply, and continue to
comply during the period that such registration statement is effective under the
Securities Act, in all material respects with the Securities Act and the
Exchange Act and with all applicable rules and regulations of the Commission
with respect to the disposition of all securities covered by such registration
statement.

                         (b)           Each Holder agrees that, upon receipt of
any written notice from the Company of the happening of any event of the kind
described in Section 4(a)(vii) or of the commencement of a Blackout Period, such
Holder shall discontinue disposition of Registrable Securities pursuant to the
registration statement until such Holder’s receipt of the copies of the

4

--------------------------------------------------------------------------------

supplemented or amended prospectus contemplated by Section 4(a)(vii) hereof or
notice of the end of the Blackout Period, as applicable, and, if so directed by
the Company, such Holder must deliver to the Company all copies (including,
without limitation, any and all drafts), other than permanent file copies, then
in such Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice. In the event the
Company gives any such notice, the period mentioned in Section 4(a)(i) hereof is
extended by the greater of (i) ten (10) business days or (ii) the number of days
during the period from and including the date of the giving of such notice
pursuant to Section 4(a)(vii) hereof to and including the date when each Holder
of Registrable Securities covered by such registration statement has received
the copies of the supplemented or amended prospectus contemplated by Section
4(a)(vii) hereof.

          5.           Registration Statement Compliance. The registration
statement when filed with the Commission will comply in all material respects
with the Securities Act and the applicable rules and regulations promulgated by
the Commission pursuant thereto and each other document incorporated by
reference in the registration statement will comply in all material respects
with the Exchange Act and the applicable rules and regulations promulgated by
the Commission pursuant thereto, and the registration statement will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that the Company
makes no representations or warranties as to the information contained in or
omitted from the registration statement in reliance upon and in conformity with
the information furnished by any Holder.

          6.           Registration Expenses. The Company shall pay all expenses
in connection with any registration, including, without limitation, all
registration, filing, stock exchange and NASD fees, printing expenses, all fees
and expenses of complying with securities or “blue sky” laws, and the fees and
disbursements of counsel for the Company and of its independent accountants, but
excluding (i) any brokerage fees, selling commissions or underwriting discounts
incurred by Holder of Registrable Securities in connection with sales under the
registration statement and (ii) the fees and expenses of a Holder’s Counsel.

          7.           Assignment of Rights. No Holder may assign its rights
under this Agreement to any party without the prior written consent of the
Company; provided, however, that a Holder may assign its rights under this
Agreement to one or more Permitted Assignee upon notice to the Company.

          8.           Information by Holder. The Holder or Holders of
Registrable Securities included in any registration must furnish to the Company
such information regarding such Holder or Holders and the distribution proposed
by such Holder or Holders as the Company may reasonably request in writing.

          9.           Indemnification.

                         (a)           In the event of the offer and sale of
Registrable Securities held by Holders under the Securities Act, the Company
must, and hereby agrees to, indemnify and hold harmless, to the fullest extent
permitted by law, each Holder, its directors, officers, partners, consultants,
each other person who participates as an underwriter in the offering or sale of
such securities,

5

--------------------------------------------------------------------------------

and each other person, if any, who controls or is under common control with such
Holder or any such underwriter within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, and expenses to which the Holder or any such director, officer,
partner, consultant or underwriter or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities or expenses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such shares were registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and the Company must
reimburse the Holder, and each such director, officer, partner, underwriter and
controlling person for any legal or any other expenses reasonably incurred by
them in connection with investigating, defending or settling any such loss,
claim, damage, liability, action or proceeding; provided that the Company is not
liable in any such case (i) to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon an untrue statement or omission from such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Holder or
(ii) if the person asserting any such loss, claim, damage, liability (or action
or proceeding in respect thereof) who purchased the Registrable Securities that
are the subject thereof did not receive a copy of an amended preliminary
prospectus or the final prospectus (or the final prospectus as amended or
supplemented) at or prior to the written confirmation of the sale of such
Registrable Securities to such person because of the failure of such Holder or
underwriter to so provide such amended preliminary or final prospectus and the
untrue statement or alleged untrue statement or omission or alleged omission of
a material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity remains in full force and effect regardless of any
investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter or controlling person and survives the transfer of
such shares by the Holder.

                         (b)           As a condition to including Registrable
Securities in a registration statement, each such Holder agrees to be bound by
the terms of this Section 9 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, its directors and officers, its
consultants, underwriters and each other person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which the Company
or any such director, officer, consultant or underwriter or controlling person
may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement in or omission from such registration statement, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, if such statement or omission
was made in reliance upon and in conformity with written information furnished
to the Company by such Holder, and such Holder must reimburse the Company, and
each such director, officer, and controlling person for any legal or other
expenses reasonably incurred by

6

--------------------------------------------------------------------------------

them in connection with investigating, defending, or settling any such loss,
claim, damage, liability, action, or proceeding. Such indemnity remains in full
force and effect regardless of any investigation made by or on behalf of the
Company or any such director, officer or controlling person and shall survive
the transfer by any Holder of such shares.

                         (c)           Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in Sections 9(a) or (b) hereof (including any governmental
action), such indemnified party must, if a claim in respect thereof is to be
made against an indemnifying party, give prompt written notice to the
indemnifying party of the commencement of such action; provided that the failure
of any indemnified party to give notice as provided herein does not relieve the
indemnifying party of its obligations under Section 9(a) or (b) hereof, except
to the extent that the indemnifying party is actually prejudiced by such failure
to give notice. In case any such action is brought against an indemnified party,
unless in the reasonable judgment of counsel to such indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
or the indemnified party may have defenses not available to the indemnifying
party in respect of such claim, the indemnifying party is entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party is not liable to such indemnified party for any
legal or other expenses subsequently incurred by the latter in connection with
the defense thereof, unless in such indemnified party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties arises in
respect of such claim after the assumption of the defenses thereof or the
indemnifying party fails to defend such claim in a diligent manner. Neither an
indemnified nor an indemnifying party is liable for any settlement of any action
or proceeding effected without its consent. No indemnifying party may, without
the consent of the indemnified party, consent to entry of any judgment or enter
into any settlement, which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation. Notwithstanding anything
to the contrary set forth herein, and without limiting any of the rights set
forth above, in any event any party has the right to retain, at its own expense,
counsel with respect to the defense of a claim.

                         (d)           In the event that an indemnifying party
does not or is not permitted to assume the defense of an action pursuant to
Section 9(c) or in the case of the expense reimbursement obligation set forth in
Sections 9(a) and (b), the indemnification required by Sections 9(a) and (b)
hereof must be made by periodic payments of the amount thereof during the course
of the investigation or defense, as, and when bills received or expenses,
losses, damages, or liabilities are incurred.

                         (e)           If the indemnification provided for in
this Section 9 is held by a court of competent jurisdiction to be unavailable to
an indemnified party with respect to any loss, liability, claim, damage or
expense referred to herein, the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, must (i) contribute to the amount paid or payable
by such indemnified party as a result of such loss, liability, claim, damage or
expense as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information

7

--------------------------------------------------------------------------------

supplied by the indemnifying party or the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission), or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law or provides a lesser sum
to the indemnified party than the amount hereinafter calculated, not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act) is
entitled to contribution from any indemnifying party who was not guilty of such
fraudulent misrepresentation.

          10.           Reserved.

          11.           Rule 144. With a view to making available to Holders the
benefits of certain rules and regulations of the Commission which may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to:

                         (a)           Make and keep public information
available, as those terms are understood and defined in Rule 144 or any similar
or analogous rule promulgated under the Securities Act, at all times after the
effective date of the registration statement filed by the Company pursuant to
section 3 of this Agreement;

                         (b)           File with the Commission, in a timely
manner, all reports and other documents required of the Company under the
Exchange Act; and

                         (c)           So long as any Holder owns any
Registrable Securities, furnish to the Holders upon their request; a written
statement by the Company as to its compliance with the reporting requirements of
said Rule 144 of the Securities Act, and of the Exchange Act; a copy of the most
recent annual or quarterly report of the Company; and such other reports and
documents as any Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing it to sell any such securities without
registration.

          12.           Most Favorable Registration Rights. During the Term, the
Company shall not offer or grant by way of agreement or otherwise to any Person
(as such term is defined in the Merger Agreement) in connection with the
acquisition directly or indirectly by the Company of an Affiliate of such
Person, the right to require the Company to register shares of Common Stock in a
proportion in excess of 20% of the total amount of shares of Common Stock issued
to such Person, or permit such Person to transfer shares of Common Stock
registered by the Company on terms more favorable to such Person, than the
registration rights provided to the Holders hereunder and the transfer
restrictions to which the Holders are subject as provided by this Agreement.

          13.           Miscellaneous

                         (a)           Governing Law and Dispute Resolution.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
DOMESTIC LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS OF LAWS
OR PRINCIPLES THEREOF THAT WOULD CAUSE THE APPLICATION OF THE

8

--------------------------------------------------------------------------------

LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE. Any controversy or
claim arising out of or relating to this Agreement (including, without
limitation, as to arbitrability), or the breach thereof, shall be settled as set
forth in the Merger Agreement.

                         (b)           Successors and Assigns. Except as
otherwise provided herein, the provisions hereof inure to the benefit of, and be
binding upon, the successors, Permitted Assigns, executors and administrators of
the parties hereto.

                         (c)           Entire Agreement. This Agreement
constitutes the full and entire understanding and agreement between the parties
with regard to the subjects hereof.

                         (d)           Notice. All notices or other
communications which are required or permitted under this Agreement must be in
writing and sufficient if delivered by hand, by facsimile transmission, by
registered or certified mail, postage pre-paid, or by courier or overnight
carrier, to the persons at the addresses set forth below (or at such other
address as may be provided hereunder), and shall be deemed to have been
delivered as of the date so delivered:

  If to the Company:  Aegis Industries, Inc.      75200 Shady Grove Road, Suite
     202      Rockville Maryland 20850      Attention: Dennis Mee    
 Telephone:      Facsimile:   with a copy to:        Richardson & Patel, LLP    
 The Chrysler Building      405 Lexington Avenue, 26th Floor      Attention:
Jody R. Samuels      Telephone: (212) 907-6689      Facsimile: (212) 907-6687  
            If to the Investor: Thomas Keenan Ventures LLC     71 Wright Street
    Westport, CT 06880     Attention: Brendan Reilly     Facsimile: (203)
549-0816         with a copy to:       Agincourt Consulting Group LLC     1692
Massachusetts Avenue     Cambridge, MA 02138     Attention: Hugh Reilly    
Facsimile: (617) 354-5401   with a copy to:  

9

--------------------------------------------------------------------------------

Robinson & Cole, LLP
695 East Main Street
Stamford, CT 06904
Attention: Eric J. Dale
Telephone: (203) 462-7568
Facsimile: (203) 462-7599

or at such other address as any party furnishes to the other parties in writing.

                         (e)           Delays or Omissions. No delay or omission
to exercise any right, power or remedy accruing to any Holder of any Registrable
Securities, upon any breach or default of the Company under this Agreement,
shall impair any such right, power or remedy of such Holder and shall not be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring. Any
waiver of any single breach or default is not a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any Holder of any breach or
default under this Agreement, or any waiver on the part of any Holder of any
provisions or conditions of this Agreement, must be in writing and is effective
only to the extent specifically set forth in such writing. All remedies, either
under this Agreement, or by law or otherwise afforded to any Holder, are
cumulative and not alternative.

                         (f)           Counterparts. This Agreement may be
executed in any number of counterparts, each of which is enforceable against the
parties actually executing such counterparts, and all of which together
constitute one instrument.

                         (g)           Severability. In the case any provision
of this Agreement is invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions are not in any way be affected or
impaired thereby.

                         (h)           Amendments. The provisions of this
Agreement may be amended at any time and from time to time, and particular
provisions of this Agreement may be waived, with and only with an agreement or
consent in writing signed by the Company and by the Investor and/or Permitted
Assigns.

[Signature Page Follows]

10

--------------------------------------------------------------------------------

          This Registration Rights and Transfer Restriction Agreement is hereby
executed as of the date first above written.

COMPANY:
AEGIS INDUSTRIES, INC.

 

By: ______________________
Name: ____________________
Its: ______________________

 

INVESTOR:
THOMAS KEENAN VENTURES, LLC

 

_________________________
Name:

11

--------------------------------------------------------------------------------